McAvoy, J.
The policies in these suits contained the following clause: “ Unless otherwise provided by agreement in writing added hereto this company shall not be liable for loss or damage to any property insured hereunder while incumbered by a chattel mortgage, and during the time of such incumbrance this company shall be liable only for loss or damage to any other property insured hereunder.”
The appellants’ contention is that the policies of insurance on which the actions are based were void by reason of a certain chattel mortgage covering the personal property insured by said policies. The plaintiff’s claim is that there was a valid agreement to release said chattel mortgage'made prior to the issuing of said policies, and that, therefore, said chattel mortgage was not a lien thereon.
Plaintiff owned and conducted a summer hotel at Fallsburgh, N. Y. The hotel was furnished. The furniture was insured by the policies in suit. At the close of the trial the court directed a verdict in favor of the plaintiff for the amount covered by the policies.
The mortgage covering the real property on which said hotel building was situated, to secure the payment of $5,000, provided that it covered said real property “ together with all fixtures and articles of personal property now or hereafter attached to, or used in connection with the premises, all of-which are covered by this mortgage.”
Plaintiff also executed at the same time and delivered to Ida Savitch a chattel mortgage upon the personal property covered by the policies.
On the 15th day of September, 1921, said chattel mortgage was renewed.
It was conceded upon the trial that the personal property mentioned and described in the said chattel mortgage was included in the claim of loss.
If the transaction between the plaintiff and Ida Savitch was such as to cancel said chattel mortgage the defense is not of avail to defendant.
We think it apparent from the testimony offered here that the object of plaintiff was to come within the opinion of this court on the former appeal and designed to supply the missing proof there adverted to by the writer (219 App. Div. 560).
At the former trial there was no claim that there was any agreement between the parties as to the cancellation of the chattel mortgage.
One Honig, who claimed to represent the mortgagee, testified that his client, the mortgagee, told him she was satisfied with her security and he need not renew the chattel mortgage.
*243This court remarked as to this evidence: “ So far as this record goes, there is nothing to show that the expression of such intention on the part of the mortgagee (passing the question whether the husband of the mortgagee had authority to make such a statement on her behalf) was founded upon any consideration.” (Weingarten v. Hartford Fire Ins. Co., 219 App. Div. 560, 562.)
The court said further (at the same page): “Nor did it involve any elements of estoppel, since it was not communicated to the plaintiff and hence no opportunity was furnished to the latter to act in reliance thereon.”
At the last trial the plaintiff testified that she herself made the agreement. The intention to meet the question raised by the court seems impossible to escape. We think the finding that there was such agreement is against the probabilities.
The judgments and orders should be reversed and new trials ordered, with costs to the appellants to abide the event.
Dowling, P. J., Mebbell, Finch and Peoskaueb, JJ., concur.
In each case: Judgment and order reversed and new trial ordered, with costs to the appellant to abide the event.